TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00856-CV



                                    Dennis Hewitt, Appellant

                                                 v.

                           Austin Hi-Tech Restoration, Inc., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        NO. C-1-CV-13-007854, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant has filed an agreed motion to dismiss this appeal, explaining that the

parties have executed a settlement agreement resolving the dispute underlying this appeal. We

grant the motion to dismiss. As requested in the motion, we vacate the trial court’s judgment and

dismiss the case in its entirety. See Tex. R. App. P. 42.1(a)(2), 43.2(e).



                                              __________________________________________

                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin and Field

Vacated and Dismissed

Filed: March 11, 2014